Citation Nr: 1730360	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right eye contraction of visual field.  

2.  Entitlement to special monthly compensation based on the loss of use of one eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for right eye contraction of visual field and special monthly compensation based on the loss of use of one eye.  In November 2016, the Board remanded the claims so that the Veteran could be scheduled for a hearing before a Veterans Law Judge at the RO.  

The Veteran appeared at an April 2007 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that an increased rating for a service-connected right eye disability and special monthly compensation based on loss of use of one eye is warranted as he is blind in the right eye.  The accredited representative states that the Veteran was last provided a VA eye examination in 2012 and requests that the Veteran's claims be remanded so that he may be provided further VA evaluation in order to accurately determine the current severity of a right eye disability and whether there is any remaining vision in the eye.  

The Board observes that the Veteran was last provided a VA eye examination in June 2012, over five years ago.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that further VA ophthalmological evaluation is necessary to determine the current nature and severity of a right eye disability.  

Clinical documentation dated after June 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected right eye disability since June 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after June 2012.  

3.  Schedule the Veteran for a VA ophthalmological examination to assist in determining the current severity of the service-connected right eye disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically state whether or not there is blindness of the right eye or only light perception remaining in the right eye.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

